Citation Nr: 0620629	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to an increased rating for prostate cancer, 
currently rated 40 percent disabling.

6.  Entitlement to a compensable rating for erectile 
dysfunction.

7.  Entitlement to a compensable rating for bilateral hearing 
loss.

8.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.

9.  Entitlement to a compensable rating for postoperative 
scars.

10.  Entitlement to special monthly compensation based upon 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for cervical and lumbar spine 
disabilities on the merits, and denied his claims for 
increased ratings for prostate cancer, currently rated as 40 
percent disabling, for tinnitus, currently rated 10 percent 
disabling, denied compensable ratings for erectile 
dysfunction, bilateral hearing loss, and postoperative scars, 
and denied special monthly compensation based upon loss of 
use of a creative organ.  In May 2006, the veteran testified 
before the Board at a hearing that was held at the RO.

Service connection for lumbar and cervical spine disabilities 
was previously denied in December 1992 and March 1993 RO 
decisions.  The claims presently on appeal are framed as 
entitlement to service connection for cervical stenosis and 
disc herniation, and for lumbar disc herniations.  However, 
the Board finds that the prior adjudication was of the same 
claims, however styled.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Thus, although the RO has adjudicated the issues 
of entitlement to service connection for a cervical stenosis 
and disc herniation, and for lumbar disc herniations on the 
merits, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  At his May 2006 hearing before the Board, the veteran 
withdrew his appeals of the issues of entitlement to 
increased ratings for prostate cancer, currently rated as 40 
percent disabling, for tinnitus, currently rated as 10 
percent disabling, for compensable ratings for erectile 
dysfunction, bilateral hearing loss, and postoperative scars, 
and for special monthly compensation based upon loss of use 
of a creative organ.  

2.  In December 1992 and March 1993 rating decisions, the RO 
denied entitlement to service connection for cervical and 
lumbar spine disabilities.  The veteran was notified of those 
decisions, but failed to perfect an appeal of the decision.

3.  The evidence received subsequent to the December 1992 and 
March 1993 rating decisions is new, in that it is not 
cumulative and was not previously considered by decision 
makers.  The evidence is also material because it is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The veteran's cervical spine disability is a result of 
numerous parachute jumps during his period of active service.

5.  The veteran's lumbar spine disability is a result of 
numerous parachute jumps during his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeals of 
the issues of entitlement to increased ratings for prostate 
cancer, currently rated as 40 percent disabling, for 
tinnitus, currently rated as 10 percent disabling, for 
compensable ratings for erectile dysfunction, bilateral 
hearing loss, and postoperative scars, and for special 
monthly compensation based upon loss of use of a creative 
organ by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005).

2.  The March 1993 rating decision that denied service 
connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).

3.  The March 1993 rating decision that denied service 
connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).

4.  New and material evidence has been received to reopen a 
claim for service connection for a cervical spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

5.  New and material evidence has been received to reopen a 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

6.  A cervical spine disability was incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).

7.  A lumbar spine disability was incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In March 2004, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to an increased 
rating for prostate cancer, currently rated as 40 percent 
disabling, for tinnitus, currently rated 10 percent 
disabling, for compensable ratings for erectile dysfunction, 
bilateral hearing loss, and postoperative scars, and for 
special monthly compensation based upon loss of use of a 
creative organ, as identified in the January 2004 statement 
of the case.  

At his May 2006 hearing before the Board, the veteran stated 
that he was withdrawing the appeals as to the issues of 
entitlement to increased ratings for prostate cancer, 
currently rated as 40 percent disabling, for tinnitus, 
currently rated as 10 percent disabling, for compensable 
ratings for erectile dysfunction, bilateral hearing loss, and 
postoperative scars, and for special monthly compensation 
based upon loss of use of a creative organ.  The Board finds 
that the veteran's statement indicating his intention to 
withdraw the appeals as to those issues, once transcribed as 
a part of the record of his hearing, satisfies the 
requirements for the withdrawal of a substantive appeal.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a 
statement made during a personal hearing, when later reduced 
to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to increased ratings for prostate cancer, 
currently rated as 40 percent disabling, for tinnitus, 
currently rated as 10 percent disabling, for compensable 
ratings for erectile dysfunction, bilateral hearing loss, and 
postoperative scars, and for special monthly compensation 
based upon loss of use of a creative organ, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, these issues are dismissed.

New and Material Evidence

In a decision dated in March 1993, the RO denied the 
veteran's claims for service connection for cervical and 
lumbar spine disabilities.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7108 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  The 
March 1993 decision is final because the veteran did not 
appeal it.

The claims for entitlement to service connection for cervical 
and lumbar spine disabilities may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claims in May 2001.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(1997).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the 
latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 
2001; thus, this change does not apply to the instant case 
because the claim to reopen was received before that date.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private records, and the veteran's 
statements.  The RO found that the veteran's cervical and 
lumbar spine disabilities were not related to his period of 
active service, and the claims were denied.  

After the denial of his claims for service connection for 
cervical and lumbar spine disabilities, the veteran sought to 
reopen the claim in May 2001.  The Board finds that the 
evidence received since the last final decision is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Among the newly received evidence are private opinions from 
Anthony M. Alberico, M.D.; Ronald A. Brodkin, D.C.; Mark A. 
Rosenberg, M.D.; and Anthony T. Schiuma, M.D., each finding a 
relationship between the veteran's numerous parachute jumps 
during active service and his current cervical and lumbar 
spine disabilities.  The Board finds this evidence to be both 
new and material because it establishes a relationship 
between the veteran's current conditions and his period of 
active service.  This evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the claims for service connection are reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claims for service connection will 
have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claims on the merits.  Also, the 
appellant has provided arguments addressing his claims on the 
merits.  The Board therefore finds that, given that the 
appellant had adequate notice of the applicable regulations, 
he would not be prejudiced by the Board's review of the 
merits of the claims at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including peptic ulcers, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

The veteran's service personnel records show that he 
completed a variety of schools which involved training for 
parachute jumping and that he received several awards 
indicating his completion of numerous jumps, including the 
Parachutist Badge, the Senior Parachutist Badge, the Master 
Parachutist Badge, and Vietnam Jump Wings.  

The veteran's service medical records demonstrate that on 
various occasions he complained of low back pain that was 
assessed as muscle spasm.  His records also show that he was 
treated for a shoulder injury and for a fractured ankle 
following separate parachute jumps.  On separation from 
active service in July 1972, the veteran complained of back 
problems but no abnormality was found.

The veteran testified that during his period of active 
service he completed upwards of 700 jumps.  He also testified 
that several of these jumps involved bad landings, such that 
he sustained injury.  The veteran largely did not report 
these injuries in order that he could continue to participate 
in the Special Forces and jumping, but some of these 
injuries, due to their severity, are reflected in his 
records, such as a shoulder and ankle injury.  The veteran 
also testified as to the nature of the "snap" of the spinal 
column upon the opening of the canopy, which, the veteran 
believed, led to his current cervical and lumbar spine 
disabilities.

Post-service treatment records dated as early as December 
1972 show X-ray evidence of degenerative changes in the 
cervical spine.  A 1975 VA examination demonstrated 
straightening of the lumbar lordosis.  X-ray examination of 
the lumbar spine in January 1992 revealed degenerative 
changes.  Post-service medical records also demonstrate that 
the veteran has been involved in several motor vehicle 
accidents, but these appear to have been relatively minor in 
nature.

At his May 2006 hearing before the Board, the veteran 
submitted private opinions from Anthony M. Alberico, M.D.; 
Ronald A. Brodkin, D.C.; Mark A. Rosenberg, M.D.; and Anthony 
T. Schiuma, M.D.  In a January 2005 letter, Dr. Alberico 
noted that the veteran reported a history of cervical and 
lumbar pain since the early 1970's, and that he had an 
extensive history of parachute jumps during his active 
military service.  He determined that the veteran had 
multiple traumatic injuries to the spine, "no doubt as a 
result of these jumps."  In a May 2006 letter, Dr. Alberico 
stated that the veteran had provided him with additional 
information, including X-ray films of the cervical spine 
dated in December 1972, which showed early degenerative 
changes of the cervical spine.  After reviewing the December 
1972 X-ray, Dr. Alberico concluded that it was "quite clear 
that he had degenerative and post-traumatic change occurring 
back in 1972, that in [his] opinion would clearly have been 
related to his active duty military service and the extensive 
parachute jumping."

In a May 2006 letter, Dr. Schiuma stated that he had reviewed 
Dr. Alberico's records and agreed with his conclusion that 
the veteran's "cervical spine problems were undoubtedly due 
to [his] numerous (hundreds) of military parachute jumps."  
Dr. Schiuma reviewed the veteran's files, including X-rays 
taken while on active duty, as well as X-rays and MRIs taken 
in the year after his separation from active duty (1972), 
which reflected marked compression of the intervertebral 
disks, vertebral subluxations, and the beginnings of 
degenerative arthritis that could only worsen with advancing 
years.  Based upon his review of the veteran's records and 
his examination of the veteran, Dr. Schiuma concluded that 
"[a]lthough jumping while on active reserve service 
continued to exacerbate his condition, it [was] obvious that 
the trauma experienced with parachuting while on active duty 
led to this progressive degenerative condition of the 
cervical region that has ultimately compromised his spinal 
cord."  Of greatest concern would be the freefall jumping 
that leads to a whiplash effect during opening shocks.  Dr. 
Schiuma also opined that as with the cervical region, it was 
more likely than not that active duty jumping also initiated 
degenerative changes of the lumbar region that could only 
worsen over the years, thus resulting in the veteran's 
current disk disease, extreme limitations of motion, and 
accompanying episodes of low back pain and immobilization.  
In concluding his letter, Dr. Schiuma stated that the 
veteran's severe arthritis condition was obviously the result 
of successive microtrauma brought on by the stresses inherent 
in military parachute jumping to include not only parachute 
landing falls but also the extreme cervical stresses 
experienced with the opening shock of military freefall 
parachuting.  The veteran's service medical records reflected 
specific trauma resulting for parachute accidents as well as 
his low back problems.  Cervical X-rays taken in 1972 
reflected degenerative changes that could only worsen with 
time.  Therefore, it was more likely than not that spinal 
trauma experienced during parachute jumping while on active 
duty was the primary cause of the veteran's current spinal 
problems.

In a May 2006 letter, Dr. Brodkin noted that he had 
previously treated the veteran following a 1991 minor motor 
vehicle accident and that he had previously written a letter 
to VA in 1992 regarding the veteran's spinal conditions.  Dr. 
Brodkin noted that his letter had apparently raised some 
questions as to the veteran's claim for service connection, 
in that it may have appeared that he had attributed the 
veteran's spinal conditions to the motor vehicle accident.  
Dr. Brodkin then clarified that the 1991 motor vehicle 
accident was one of a couple of incidents that triggered pain 
due to pre-existing, severe degenerative arthritis.  Both 
lumbar X-rays taken in 1991 and an MRI taken in January 1992 
showed an old wedging of L2 along with numerous other 
degenerative changes that had developed over an extended 
period of time.  Cervical X-rays taken in 1992 reflected 
extremely severe degenerative disk disease.  After reviewing 
the veteran's service medical records from both active and 
reserve duty status, as well as civilian records dating back 
to 1972, combined with the veteran's extensive history of 
parachute jumps, Dr. Brodkin concluded that it was 
understandable that he currently suffered from extreme 
degenerative arthritis.  Based on X-rays taken in 1972, upon 
his completion of active service, Dr. Brodkin was able to 
conclude, without hesitation, that the trauma sustained by 
the spinal column as a result of active duty parachute 
jumping was as likely as not the precipitating factor and 
primary cause of his present problems.

Finally, a May 2006 letter from Dr. Rosenberg noted that he 
was a former U.S. Army Emergency physician, who had had the 
opportunity to treat injuries such as those sustained by the 
veteran in parachute jumps.  Dr. Rosenberg reviewed the 
veteran's service medical records, which revealed that he had 
suffered multiple musculoskeletal traumatic events associated 
with his parachuting.  Due to the veteran's many military 
assignments requiring frequent and higher than normal risk 
parachute jumping, Dr. Rosenberg concluded that it was not 
surprising that with the hundreds of military static line 
jumps and free fall exhibition jumps he sustained such 
injuries.  Whereas parachute landing falls were more likely 
to lead to low back injuries, free fall parachuting, with its 
violent shocks, places the cervical spine under the extreme 
stress found with whiplash-like injuries found in car 
accidents.  Both of these types of injuries invariably set 
the stage for progressive arthritis with potential for long-
term neurological impairment.  After reviewing the veteran's 
X-rays, dating as far back as 1971, Dr. Rosenberg noted that 
there had been a clear progression of the veteran's 
degenerative disk and joint disease, which was evident as 
early as 1972.  This was felt to be consistent with, and 
could likely have been predicted from his active duty 
separation physical in April 1972, reflecting the veteran's 
complaints of low back problems.  In concluding his letter, 
Dr. Rosenberg stated that the veteran's degenerative 
condition was more likely than not the result of 
musculoskeletal trauma experienced during parachute landing 
falls during traditional parachute jumps and well as a result 
of opening shocks experienced in free fall jumps or in high 
altitude low openings.

Here, the first post-service X-ray evidence of arthritis in 
the cervical spine is dated in December 1972, five months 
after the veteran's separation from service.  He is 
accordingly entitled to service connection for a cervical 
spine disability on a presumptive basis.  

With regard to the lumbar spine disability, service 
connection may be granted when all the evidence establishes a 
medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Board finds the testimony of the veteran, a physiologist 
by training, to be credible.  Additionally, the Board finds 
the private opinions submitted by the veteran to be 
probative.  Each of the private physicians referenced 
extensive medical records, including an X-ray dating back to 
December 1972, and described the likely effect that hundreds 
of parachute jumps would have on the veteran's spinal column, 
which was consistent with the veteran's current disabilities.  
In sum, the Board finds that the evidence in this case 
supports the veteran's claims, and there is no evidence to 
the contrary on any issue relevant to entitlement to service 
connection.  Accordingly, the Board finds that service 
connection for both cervical and lumbar spine disabilities is 
warranted.

As the preponderance of the evidence is in favor of the 
claims for service connection for cervical and lumbar spine 
disabilities, service connection for cervical and lumbar 
spine disabilities is warranted.  The benefit-of-the-doubt 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the veteran. 


ORDER

The appeal concerning entitlement to an increased rating for 
prostate cancer, currently rated 40 percent disabling is 
dismissed.

The appeal concerning entitlement to a compensable rating for 
erectile dysfunction is dismissed.

The appeal concerning entitlement to a compensable rating for 
bilateral hearing loss is dismissed.

The appeal concerning entitlement to an increased rating for 
tinnitus, currently rated 10 percent disabling is dismissed.

The appeal concerning entitlement to a compensable rating for 
postoperative scars is dismissed.

The appeal concerning entitlement to special monthly 
compensation based upon loss of use of a creative organ is 
dismissed.

Service connection for a cervical spine disability is 
granted.

Service connection for a lumbar spine disability is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


